Oo wo nN DO DW Fk WD] NHN

Oo bBo NO NY NH NH NY NO NO KH § KF FF KF YF KF KF S|
on TO OH FR WO NY K§ OS OO Oo St HD AW FF WO YP KK ©

      
    
    
   

 
 

——_FILED
ENTERED —— RECEIVED

——_ SERVED oN
COUNSEL/P
DAVID LIEBRADER, ESQ. /PARTIES OF RECORD

STATE BAR NO. 5048

THE LAW OFFICES OF DAVID LIEBRADER
601 S. RANCHO DR. STE. D-29

LAS VEGAS, NV 89106

PH: (702) 380-3131

Attorney for Plaintiff
DaveL@investmentloss.com

 
      

CLERK US DisTRI
DISTRICT OF Neva

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

KEN LANDOW, KEN LANDOW IRA, KEN | Case No.: 2:18-cv-00499-JAD-VCF
LANDOW ASSOCIATES LIMITED
PARTNERSHIP,

Plaintiffs, OR bet
vs. —STIPULATIONAND [PROPOSED]

ORDER TO CONTINUE JUNE 3, 2019

ALVERY A. BARTLETT, JR. AND STATUS CONFERENCE
BERTHEL FISHER & COMPANY
FINANCIAL SERVICES INC.,

Defendants.

 

 

 

 

FIRST REQUEST TO CONTINUE STATUS CONFERENCE
Plaintiff Ken Landow, Ken Landow IRA, Ken Landow Associates Limited Partnership

(“Plaintiff”) and defendants Alvery A. Bartlett, Jr. (“Bartlett”) and Berthel Fisher & Company
Financial Services, Inc. (“Berthel” and collectively with Bartlett, the “Defendants” and with
Plaintiff, the “Parties”), by and through their respective counsel, desire to continue the June 3,
2019 status conference in light of the fact that Defendants’ motion to dismiss Plaintiff's amended
complaint remains pending for a decision, discovery has been stayed by agreement of the parties
and order of the court, and there is no change in the status of the proceedings. The parties request
this status conference be continued for aminimum of three months to allow the court to rule on

the pending motion to dismiss. This is the first request for a continuance.

IT IS SO STIPULATED.

 
Oo Co SF DO A FP WH YN

NO wo NY HB NHN NO NO YP NO KF FF | FF FF FOO ee
ao nN NWN Oh Re BR NM ll OUlUlUlUCUCCOUlUlOOUGN CUNO ORONO

 

 

DATED: May 29, 2019

ANTHONY OSTLUND BAER &
LOUWAGIE P.A.

By: _/s/ Vincent D. Louwagie
Vincent D. Louwagie (admitted pro hac vice)

Cory D. Olson (admitted pro hac vice)
90 South 7th Street, Suite 3600
Minneapolis, MN 55402

Telephone: 612.349 6969
vlouwagie@anthonyostlund.com
colson@anthonyostlund.com

Pat Lundvall (NSBN 3761)

Amanda M. Perach (NSBN 12399)
McDONALD CARANO LLP

2300 West Sahara Avenue, Suite 1200
Las Vegas, Nevada 89102

Telephone: 702.873 4100
lundvall@mcdonaldcarano.com
aperach@mcdonaldcarano.com
Attorneys for Berthel Fisher & Company
Financial Services Inc.

GORDON REES SCULLY MANSUKHANI,
LLP

By: /s/ Craig J. Mariam

Craig J. Mariam (NSBN 10926)
300 S. 4th Street, Suite 1550
Las Vegas, NV 89101
Telephone: 702.577 9300
cmariam@grsm.com

Attorneys for Alvery Bartlett, Jr.

THE LAW _ OFFICES
LIEBRADER

OF DAVID

By:_/s/ David Liebrader

David Liebrader (NSBN 5048)

601 S. Rancho Dr., Suite D-29

Las Vegas, NV 89106

Telephone (702) 380-3131
DaveL@investmentloss.com

Attorney for Ken Landow, Ken Landow IRA,
and Ken Landow Associates Limited
Partnership

ORDER

Dated: 2 J! IF

**Status hearing set for 6/3/19 is VACATED

and RESET for 9/4/19 at 11:00 a.m. in
Courtroom 3D.

IT IS SO ORDERED:

 

 

UNITED STATES MAGISTRATE JUDGE

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 
